Appeal and cross appeal from an order of the Supreme Court, Erie County (Shirley Troutman, J.), entered May 22, 2013. The order, inter alia, granted in part the motion of plaintiff for leave to amend her complaint.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on October 16, 2014, it is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs upon stipulation.
Present — Centra, J.E, Fahey, Sconiers, Whalen and DeJoseph, JJ.